Citation Nr: 0929828	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  98-01 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, other than post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for disability of the 
neck (claimed as degenerative joint disease (DJD) of the 
cervical spine).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from June 1964 to May 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that declined to reopen the claim for service 
connection for schizophrenia (previously claimed as a nervous 
condition).  The Veteran also appealed a January 1998 rating 
action that declined to reopen a claim for service connection 
for a neck disability.  

The Veteran was afforded a personal hearing at the RO before 
the undersigned Veterans Law Judge in September 2004.  A 
transcript of the hearing is associated with the claims 
folders.

In a decision dated in September 2005, the Board determined 
that new and material evidence had been presented and 
reopened the issues of entitlement to service connection for 
an acquired psychiatric disorder (other than PTSD), and 
service connection for disability of the neck (claimed as DJD 
of the cervical spine).  The Board remanded both issues to 
the RO via the Appeals Management Center (AMC) for the 
purpose of obtaining additional evidence.  The matter was 
returned to the Board in November 2006 for further appellate 
consideration.  

The appeal initially included the issue of entitlement to 
service connection for PTSD.  However, the Veteran withdrew 
the claim during his September 2004 personal hearing.  See 
38 C.F.R. § 20.204.  The issue of entitlement to service 
connection for PTSD was therefore dismissed by the Board in 
its September 2005 decision.  The Veteran was subsequently 
afforded a VA psychiatric examination in November 2005, at 
which time there was a diagnosis of PTSD.  In rendering that 
diagnosis, the examining physician stated that the Veteran's 
PTSD was present prior to his active service, and permanently 
increased in severity during service beyond its natural 
progression.  Accordingly, a claim of entitlement to service 
connection for PTSD is once again referred to the RO for 
appropriate action.

The Board acknowledges that the Court of Appeals for Veterans 
Claims (Court) recently found that the use of "condition(s)" 
in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single 
claim can encompass more than one condition and that an 
appellant can reasonably expect that alternative current 
conditions within the scope of the filed claim will be 
considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
However, this case is distinguishable.  This is not a 
situation where separate diagnoses were rendered for the same 
reported symptoms during the initial processing of a claim 
for benefits.  Rather, service connection for a nervous 
condition (i.e., dysthymic disorder, schizophrenia, 
depression, anxiety) had been previously denied in final RO 
decisions, most recently in October 1996; therefore, new and 
material evidence was required to reopen that claim.  A claim 
for service connection for PTSD was initially denied in a 
July 1999 rating decision.  There were final decisions 
denying a claim for service connection for psychiatric 
diagnoses and the finality of these decisions was preserved.  
The claim for service connection for PTSD was considered 
factually distinct so as not to preclude the Veteran from 
pursuing that claim apart from those upon which benefits had 
been denied.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996; Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 
2008).  The Veteran perfected an appeal of the July 1999 
rating decision; however, he specifically withdrew the claim 
for service connection for PTSD during his September 2004 
hearing, at which time he was represented by a service 
organization.  Therefore, that claim was dismissed in the 
September 2005 Board decision.  

The Board remanded the case in April 2007 for further 
procedural and evidentiary considerations.  A July 2008 Board 
decision then denied both of the claims on appeal, and the 
Veteran subsequently filed a timely appeal of that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Thereafter, a Joint Motion for Remand, filed in 
March 2009, determined that the record contained "numerous" 
documents written in Spanish that were not accompanied by an 
English translation, noting 132 pages of such documents from 
the record on appeal.  As a result, the Board's decision was 
vacated so that the Board could obtain translations of these 
documents.  In response, the Board carefully reviewed the 
entire record, including the documents cited by the parties, 
and determined that most of the examples cited by the parties 
had already been translated and that the translations were 
contained in the record.  However, the Board did locate 15 
pages of documents for which no translation could be located.  
Consequently, the Board obtained translations of those 
documents and they have been associated with the claims 
folder.  


FINDINGS OF FACT

1.  The presumption of soundness has not been rebutted with 
respect to the claim for service connection for an acquired 
psychiatric disability (other than PTSD).  

2.  An acquired psychiatric disability (other than PTSD) did 
not have its onset during service and is not related to any 
in-service disease or injury.

3.  The presumption of soundness has not been rebutted with 
respect to the claim for service connection for disability of 
the neck (claimed as degenerative joint disease (DJD) of the 
cervical spine).

4.  A disability of the neck did not have its onset during 
service and is not related to any in-service disease or 
injury.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability (other than PTSD) was 
not incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2008).




2.  A disability of the neck was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1132 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice must be provided prior to the initial 
unfavorable adjudication by the RO.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision with respect to the 
claims by way of a letter sent to the appellant in September 
2003 that fully addressed all four notice elements.  The 
letter informed the appellant of what evidence was required 
to substantiate the claims for service connection and of his 
and VA's respective duties for obtaining evidence.  Although 
the letter did not specifically identify the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD (it only identified PTSD), it 
actually provided the elements for service connection that 
were more suited to this claim.  Regardless, the Veteran has 
demonstrated actual knowledge of what is required to 
substantiate his claims, as demonstrated by the Post-Remand 
Brief dated June 4, 2008.  Although the notice letter was not 
sent before the initial RO decisions in this matter, this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claims 
and given ample time to respond, but the RO also 
readjudicated the case by way of supplemental statements of 
the case issued in October 2006 and January 2008 after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The Veteran was also provided with notice on the issues of 
establishing a disability rating and effective date of award 
by an April 2007 letter that was followed by the 
readjudication of the claims in the January 2008 supplemental 
statement of the case.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  The Veteran has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service treatment and personnel records are also associated 
with the claims folders, as are post-service VA medical 
examination reports, and VA and private treatment records.  
The Veteran has been provided with the applicable law and 
regulations, and there is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained.  Although the Veteran submits that there are 
missing letters from Dr. LoBianco and Dr. Florio relating to 
an earlier diagnosis of schizophrenia, the Board does not 
find that such letters ever existed.  Moreover, there is no 
evidence that these physicians were psychiatrists, and thus, 
there is no basis to believe that they would have offered 
diagnoses or opinions beyond the area of their expertise.  

The Board has also considered obtaining additional opinions 
in this matter due to erroneous assumptions made by the May 
2007 VA psychiatric examiner in reaching his opinions as to 
the Veteran's claim for service connection for psychiatric 
disability, other than PTSD.  However, the Board finds that a 
reasonable effort to obtain supporting opinions based on an 
accurate assessment of the facts has already been made in 
this matter, especially in light of the fact that there was 
no notation of relevant disability at the time of entry into 
service, no evidence of treatment during service, no evidence 
of relevant treatment within one year following service, and 
no post-service evidence of treatment for any psychiatric 
disorder until November 1980.  And as discussed below, the 
Veteran's statements concerning his history of symptoms and 
treatment are not found to be credible.    

Recently translated medical records also do not warrant 
remand for further development.  While they do reflect the 
Veteran's treatment for relevant symptoms such as 
complaints/findings of anxiety and tension in December 1984, 
anxiety, tension, irritability, and right arm numbness and 
weakness in 1990, and headaches, dysthymia, and 
osteoarthritis in November 1991, the Board finds that this 
constitutes nothing more than additional evidence of relevant 
treatment long after the Veteran's period of service without 
any comments regarding the possible etiology of these 
symptoms.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Veteran has also 
not claimed that VA has failed to comply with the notice 
requirements of the VCAA.


II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disability, other than PTSD, and a Disability of 
the Neck

Background

The Veteran has claimed that he has psychiatric and cervical 
spine disability that preexisted service, but was thereafter 
aggravated as a result of service.  Alternatively, he has 
claimed that he his psychiatric and cervical spine disorders 
are related directly to service or in the case of psychosis 
and arthritis, to a period of one year after service.  

Excerpts from several newspaper articles reflect that in 
1960, the Veteran witnessed his younger brother being struck 
and killed by a train.  The Veteran claims to experience 
continuing depression and intrusive memories as a result of 
witnessing this event.  There are also articles that reflect 
that the Veteran struck a pedestrian while driving a motor 
vehicle in 1962.

Service treatment and personnel records do not reflect any 
relevant complaints or treatment.  Importantly, while the 
Veteran alternatively claims that he had relevant psychiatric 
and neck disability at the time of his service entrance 
examination in February 1964, such disability was not noted 
at that time, the Veteran specifically denied any history of 
nervous trouble or swollen or painful joints, and 
psychiatric, neck, and spine examination revealed normal 
findings.  He responded "no" to the questions asking if he 
had consulted or been treated clinics, physicians or other 



practitioners within the past five years, and if he had ever 
been a patient in a mental hospital.

An additional February 1964 record of induction does reflect 
the existence of a prior automobile accident but does not 
identify any residual injuries of that accident.  The Board 
further finds that it is noteworthy that the same document 
reflects that the Veteran only failed the Armed Forces 
Qualification Testing (AFQT), and not from a medical 
standpoint, which on this record, included psychiatric 
evaluation.  The record also contains a letter from the 
Department of the Army in which the Army noted that it was 
not unusual for an applicant to be initially found 
unacceptable for service, and then later deem the person 
eligible.

Separation examination in March 1966 also did not reflect any 
relevant complaints or treatment.  The Veteran again denied 
any history of nervous trouble or swollen or painful joints, 
and psychiatric, neck, and spine examination revealed normal 
findings.

An order of the Army, dated in March 1967, reflects that the 
Veteran was to report for active duty for training on May 1, 
1967.  The Veteran asserts that this order was cancelled 
because the Veteran was placed on a physical profile due to 
his psychiatric and physical disabilities.  

In a letter dated in April 1968, Dr. LoBianco stated that the 
Veteran was treating for a severe cervical sprain and right 
shoulder injury sustained in an automobile accident on April 
1, 1968.  He further stated that the Veteran would be under 
treatment for approximately eight weeks and kept on 
restricted activities for about six months.

Records from D. Richard Florio, D.O., dated from December 
1973 to January 1979, reflect that in December 1973, it was 
noted that the Veteran sustained injury in an automobile 
accident 5 years earlier and had backaches.  They do not 
reflect complaints or treatment of psychiatric or neck 
symptoms.  




In November 1980, the Veteran was hospitalized at Centro 
Salud Mental De La Comunidad.  The diagnoses were rule out 
depressive disorder and rule out anxiety disorder.

A VA hospital discharge summary, dated in January 1981, 
reflects that the Veteran was admitted to the hospital in 
November 1980, with symptoms of restlessness, anxiety, 
depression, alcohol addiction and insomnia.  

March 1981 VA orthopedic examination revealed that the 
Veteran had a history of a 1967 automobile accident in which 
he sustained trauma to the right shoulder and neck.  He 
stated that since then, he had pain, off and on, in the 
cervical region.  The diagnosis included residuals of trauma 
to the right aspect of the neck and right shoulder, and 
myositis of the cervical paravertebral muscles, and secondary 
myositis of the trapezius and rhomboids, right, moderate to 
severe.  

March 1981 VA psychiatric examination revealed that the 
Veteran had held different occupations following discharge 
from the Army, the last one with Public Works in 1979.  He 
gave a history of nervousness since 1969.  The diagnosis was 
dysthymic disorder and alcohol dependence by history.

March 1982 VA orthopedic examination revealed that the 
Veteran had a history of a 1968 automobile accident in which 
he sustained trauma to the right shoulder and right aspect of 
the chest.  He stated that since then, he had pain, off and 
on, in the cervical region.  The diagnosis was residuals of 
trauma to the right shoulder and right aspect o the neck, and 
secondary strain and myositis involving the right cervical 
paravertebral muscles, moderate to severe.  

December 1982 VA psychiatric examination revealed a diagnosis 
of dysthymic disorder, moderately severe, chronic, and 
alcohol dependence, by history.

VA outpatient treatment records for the period of December 
1982 to October 1986 do not reflect any treatment of the 
neck.  They do reflect a VA June 1984 impression that 
included a neuropsychiatric disorder and DJD of the lower 
spine.  

In a letter dated in November 1986, Dr. LoBianco stated that 
he treated the Veteran from 1966 to approximately 1969 for 
lower back and cervical and shoulder problem.  He further 
stated that to the best of his recollection, this was the 
period of time he treated the Veteran for this condition.  He 
stated that lower back instability and strain was present 
from the time the Veteran left service and that in April 1968 
he injured his neck and shoulder area in a motor vehicle 
accident.  

VA orthopedic examination in August 1987 reflects that the 
Veteran's complaints included neck pain.  The diagnosis 
included paravertebral and upper back myositis.

VA psychiatric examination in September 1987 revealed a 
diagnosis of schizophrenia.  The Veteran stated that he had 
been discharged from service due to a nervous condition.

In a letter dated in October 1989, Dr. LoBianco stated that 
he treated the Veteran from June 1, 1966 to December of 1969 
for a lower back, neck, and right shoulder complaints.  He 
stated that the Veteran's low back complaints were present 
from the time he left service, and that in April 1968 he was 
involved in a motor vehicle accident in which he reinjured 
his lower back and also injured his neck and right shoulder.  
At that time, the diagnosis was aggravation and reinjury of 
the lumbosacral spine and a cervical sprain and right 
shoulder strain.  

Private x-rays of the cervical spine in February 1990 were 
interpreted to reveal degenerative anterior marginal 
exostosis and rudimentary cervical ribs.  

VA treatment records for the period of March 1991 to August 
1991 reflect that in August 1990 and March 1991, the Veteran 
continued to complain of low back pain and the impression 
included osteoarthritis.  

At a hearing at the RO in September 1991, the Veteran was 
asked if he had a nervous condition when he joined the Army 
in 1964.  He responded, "No, I was perfectly well."  He 
stated that his nervous condition started during service when 
he had numbness in his legs, because he was afraid he would 
end up in a wheelchair.  He testified that after service he 
was treated by Dr. Florio for psychiatric symptoms, prior to 
being hospitalized in 1980.

VA treatment records from July and August 1996 reflect a 
diagnosis that included osteoarthritis, but not specifically 
associated with the neck or cervical spine.  It was noted 
that treatment was to be applied to the neck area.  

VA examination in August 1996 revealed that the Veteran 
complained of neck pain.  He said that he was in a car 
accident prior to service and that his symptoms were 
exacerbated and aggravated by active duty, and that this was 
recorded in the records.  The diagnosis was positional neck 
pain, probably secondary to moderate to severe osteoarthritis 
versus chronic ligamentis sprain after whiplash injury, 
possibly exacerbated by the Veteran's time in the service.  

In a statement received in November 1996, the Veteran stated 
that he was treated for physical and mental conditions by 
Drs. Florio and LoBianco from 1966 to 1979.

In statements received in April 1997 and February 1998 and at 
his hearing at the RO in June 1998, the Veteran stated that 
prior to entering service, he received psychiatric treatment 
at John Dempsey Hospital at McCook Hospital after the death 
of his brother.  However, these treatment records were not 
available.  The Veteran stated that he was receiving 
treatment for physical and mental conditions at the time he 
was ordered to report for service.  He stated that his 
preexisting psychiatric and physical disorders got worse 
during service.

A March 1999 VA physician's statement reflects the diagnosis 
of chronic dysthymic disorder.  This was also one of the 
diagnoses set forth in a physician's statement, dated in 
August 1999.  At the time of the August 1999 examination, the 
Veteran stated that he was depressed when he saw his brother 
killed but would not talk about it or get any help; instead, 
he started to indulge in alcohol.  He said that prior to 
service, he sought treatment for "progressive alcoholing."  
He said that he continued to drink in service and went into a 
nervous breakdown, but at the end of his service he said he 
was better and in good health.  




VA mental disorders examination in October 2001 revealed an 
Axis I diagnosis of PTSD, dysthymic disorder, and chronic 
alcohol abuse in remission.  The examiner summarized that the 
Veteran had PTSD related to events occurring prior to his 
entering the service.  

At the Veteran's hearing before the Board in September 2004, 
the Veteran testified that he incurred his current 
psychiatric and neck disability as a direct result of his 
active service, and that he received relevant treatment both 
during and immediately after active service (transcript (T.) 
at pp. 1-16).  He had been treating with VA since 1979 (T. at 
p. 17).  

VA psychiatric examination in November 2005 revealed that the 
examiner reviewed the Veteran's claims folders in conjunction 
with his examination of the Veteran.  The examiner stated 
that, "It is possible that the Veteran had a schizophrenic 
episode while in the military.  However, it is equally 
possible that his symptoms at the time were representative of 
reactive psychosis, symptoms of a chronic post traumatic 
stress disorder or were also alcohol exacerbated."  The 
examiner concluded that the Veteran had PTSD that was present 
prior to service, and then permanently increased in severity 
during service beyond its natural progression.  The examiner 
commented that even though the Veteran had been treated and 
diagnosed as having schizophrenia, undifferentiated type, 
this psychosis was not currently showing positive signs and 
symptoms.  He further commented that this illness, according 
to records, was present within one year of the Veteran's 
separation from service.  The Axis I diagnoses were PTSD, 
chronic, dysthymic disorder, alcohol dependence in remission, 
nicotine dependence in remission, and schizophrenia 
undifferentiated by history.

VA spine examination in January 2006 revealed that the 
examiner reviewed the Veteran's entire claims file in 
conjunction with his examination of the Veteran.  The 
examiner noted the Veteran's history of being involved in a 
motor vehicle accident before and after service.  Though, at 
the time of the examination, the Veteran stated that he did 
not have an automobile accident in 1968.  X-rays revealed an 
impression of mild osteoarthritic disease in the lower 
cervical spine, otherwise unremarkable.  The overall 
impression was cervical strain now with mild post-traumatic 
and age-related DJD.  The examiner concluded that based on 
the evidence reviewed, it was as likely as not that the 
Veteran did have a pre-service and post-service motor vehicle 
accident that caused his neck strain, but that the degree of 
neck DJD did not support that the accident sufficiently 
altered the anatomic neck structure early on.  The examiner 
did, however, find that a neck disorder preexisted service, 
and that it was less likely that it permanently increased in 
severity during service given the normal separation 
examination, and that the Veteran still had the same neck 
disability.  

A VA physician's statement from October 2006 reflects that 
the Veteran's diagnoses included schizophrenia, 
undifferentiated, chronic, PTSD, chronic, and osteoarthritis.

VA psychiatric examination in May 2007, by the same examiner 
than saw the Veteran in November 2005, revealed that the 
examiner again reviewed the claims file in conjunction with 
the examination.  With reference to the request for an 
opinion of the Veteran's diagnosis other than PTSD, the 
examiner found schizophrenia, undifferentiated type, and 
alcohol abuse, in remission.  The examiner concluded that it 
was at least as likely as not that the Veteran's 
schizophrenia had its onset during active service, based on 
the assumption that Dr. LoBianco and Dr. Florio treated the 
Veteran for this disorder during service.  The examiner 
therefore also concluded that this disorder was also present 
within one year of the Veteran's separation from service.  
The examiner noted that the Veteran claimed that he was 
treated for schizophrenia during service.  The examiner 
stated:

There is evidence that renders it 
undebatable from a medical standpoint 
that [the Veteran's] schizophrenia pre-
existed the Veteran's military service, 
as evidenced by the treatment in the 
service as claimed by the Veteran.  
There is evidence that renders it 
undebatable from a medical standpoint 
that the schizophrenia disability pre-
existed military service.  There is 
also evidence that renders it 
undebatable from a medical standpoint 
that such disability was aggravated 
permanently increasing the severity of 
the psychopathology of the disorder 
beyond its natural progression by the 
Veteran's military service.  [The 
Veteran] has had a lifetime illness of 
schizophrenia since he left the 
service.


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, when a Veteran served 90 days or more during a 
period of war and arthritis or psychosis becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. § 3.307, 3.309 (2008).

For purposes of 38 U.S.C.A. § 1110, every Veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
see Wagner v. Principi, 370 F.3d 1989, 1096 (Fed. Cir. 2004); 
see also VAOPGCPREC 3-2003.




A presumption of soundness like the presumption that section 
1111 affords wartime veterans also applies to peacetime 
Veterans.  See 38 U.S.C.A. § 1132 (West 2002).  The lower 
standard of rebuttal of the presumption of soundness that 
section 1132 affords peacetime Veteran's is abrogated by 
section 1137, which provides, in pertinent part, that 
"notwithstanding the provisions of section[] 1132 . . . , the 
provisions of section[] 1111 . . . shall be applicable in the 
case of any Veteran who serviced in the active . . . naval . 
. . service after December 31, 1946."  38 U.S.C.A. § 1137 
(West 2002).  The Veteran had such service.

"A preexisting injury or disease will be considered to have 
been aggravated by active . . . naval . . . service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153 (West 2002); see 38 C.F.R. § 3.306(b) 
(2008).  "[A]n increase in disability must consist of 
worsening of the enduring disability . . .."  Davis v. 
Principi, 276 F.3d 1341, 1244 (Fed. Cir. 2002).

The effect of section 1111 on claims for service-connected 
disability thus may be summarized as follows.  When no 
preexisting condition is noted upon entry into service, the 
Veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
Veteran's disability was both preexisting and not aggravated 
by service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  38 U.S.C. § 
1153.  If this burden is met, then the Veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111, the Veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 3.322.

Wagner, 370 F.3d at 1096.




"[S]ection 1111 applies when a claimed disability is not 
noted upon entering service, and section 1153 applies when 
the claimed disability is noted upon entry."  Jordan v. West, 
17 Vet. App. 261, 272 (2003) citing Joint Motion of the 
Parties, Oct. 27, 2002 (emphasis in original).

As a practical matter, section 1153 and 38 C.F.R. § 3.306(b) 
would have no impact on cases in which the presumption of 
sound condition had been applied and rebutted.  In such 
cases, VA would have been required under section 1111 to find 
by clear and unmistakable evidence that the condition was not 
aggravated by service in order to conclude that there was 
preexisting injury or disease.  Such a finding would 
necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b).

VAOPGCPREC 3-2003 18.

The plain language of section 1111 provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003.  VA amended 
the regulation implementing the presumption of soundness in 
2005 to make it consistent with the statute.  See 38 C.F.R. § 
3.304(b) (2007); cf. Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).

Regarding the characteristics of clear and unmistakable 
evidence, "The word 'unmistakable' means that an item cannot 
be misinterpreted and misunderstood, i.e., it is undebatable.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing 
Webster's New World Dictionary 1461 (3rd Coll. ed. 1988) 
(other citations omitted). 




[T]he standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and 
compelling, i.e., a sufficient showing, but evidence that is 
clear and unmistakable, i.e., undebatable .... [and] the 
question is not whether the Secretary has sustained a burden 
of producing evidence, but whether the evidence as a whole, 
clearly and unmistakably demonstrates that the injury or 
disease existed prior to service.

Cotant, 17 Vet. App. at 132, citing Vanerson v. West, 12 Vet. 
App. 254, 261 (1999).

Clear and unmistakable evidence rebutting the presumption of 
soundness can be any evidence of record.  The implementing 
regulation, 38 C.F.R. § 3.304(b) (2007), includes 
consideration of medical judgment, accepted medical 
principles, history with regard to clinical factors pertinent 
to basic character, origin, development of injury or disease, 
and "thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."

Adams v. West, 13 Vet. App. 453, 456 (2000).

There is no absolute rule in the statute, the regulation, or 
the case law requiring contemporaneous clinical evidence or 
precluding medical opinion in rebutting the presumption of 
soundness.  See Harris v. West, 203 F.3d 1347, 1349-51 (Fed. 
Cir. 2000).  All the evidence of record is for consideration, 
including testimony, which can be competent or incompetent, 
credible or incredible.  See Vanerson, 12 Vet. App. at 261.  
"The Board may find that the evidence is of such low 
probative value that it does not affect the 'unmistakability' 
of the evidence showing preservice inception of the [disorder 
at issue]."  Id.

With respect to the claims for service connection for an 
acquired psychiatric disorder (other than PTSD) and a neck 
disorder, there was no entrance examination notation of any 
psychiatric, neck, or spine complaint or disability, and 
while a history of being involved in a prior automobile 
accident was noted in a record of induction, there was no 
identification of any residuals associated with that 
accident.  Therefore, the Veteran is presumed sound on 
entrance as to his mental state, and his neck/cervical spine.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).  

The determinative question in the instant case is whether the 
presumption of soundness has been rebutted.  

The Veteran has stated that he had psychiatric and neck 
problems prior to entering active service, that these 
conditions worsened during service, and that he continued to 
have problems with these disorders from the time he left 
service to the present.  However, the Board finds that the 
Veteran is not a credible historian.  

The Veteran has offered inconsistent statements.  For 
example, while he now maintains that he had psychiatric 
problems prior to service, at the time of his hearing at the 
RO in September 1991, he was asked if he had a nervous 
condition when he joined the Army in 1964 and responded, 
"No, I was perfectly well."  He indicated that he initially 
had problems with his nerves during service because he was 
afraid he would end up in a wheelchair.  Previously, on VA 
examination in March 1981, the Veteran had given a history of 
nervousness since 1969, which was three years after his 
separation from service.  He has claimed that he was treated 
for neck and psychiatric problems by Drs. Florio and LoBianco 
from 1966 to 1979, but the actual treatment records from Dr. 
Florio show no such complaints or treatment.  The records 
from Dr. LoBianco show no psychiatric treatment, and when 
reviewed carefully, indicate that although the Veteran was 
treated for low back problems as early as 1966, he was not 
treated for his neck until after the car accident in 1968.  
And on recent VA examination in January 2006, the Veteran 
denied being in a car accident in 1968; however, this 
accident has been repeatedly documented in the past, 
including in treatment records from Dr. LoBianco.  Also of 
note is the fact that when examined by VA in March 1981, the 
Veteran gave a history of neck pain, off and on, only since 
the automobile accident in 1968.  

The service medical records, which were made contemporaneous 
to service and are found to carry great weight, specifically 
show that the Veteran denied any joint or psychiatric 
problems or treatment at the time of his entry and separation 
from 



service, and clinical evaluation was normal on both 
examinations.  There were no complaints or findings of a neck 
disorder or of a psychiatric disorder during service.  

In view of the foregoing, the Veteran's statements concerning 
the history of his symptoms and treatment are not found to be 
credible.        

There are medical opinions of record indicating that the 
Veteran's neck and psychiatric disorders existed prior to 
service.  The VA examiner in August 1996 diagnosed positional 
neck pain, probably secondary to moderate to severe 
osteoarthritis versus chronic ligamentis sprain after 
whiplash injury, possibly exacerbated by the Veteran's time 
in the service.  The examiner did not specifically state that 
a neck disorder existed prior to service, but his statement 
that it was "possibly" exacerbated by service seems to 
indicate so.  Regardless, the opinion was based upon history 
provided by the Veteran that he injured his neck prior to 
service and that his symptoms were exacerbated and aggravated 
by active duty, which has been found not to be credible, as 
discussed above.  

The VA spine examiner in January 2006 noted the Veteran's 
history of being involved in a motor vehicle accident before 
and after service.  The Veteran told the examiner that his 
neck injury was aggravated by various physical activities 
during service.  The examiner concluded that based on the 
evidence reviewed, it was as likely as not that the Veteran 
did have a pre-service and post-service motor vehicle 
accident that caused his neck strain, but that the degree of 
neck DJD did not support that the accident sufficiently 
altered the anatomic neck structure early on.  The examiner 
concluded that a neck disorder preexisted service, and that 
it was less likely that it permanently increased in severity 
during service given the normal separation examination, and 
that the Veteran still had the same neck disability.  Again, 
this medical opinion is not found to be probative because it 
was based upon a history provided by the veteran.  While the 
Board concedes that the Veteran was involved in a car 
accident where he struck a pedestrian prior to service, his 
statements concerning neck symptoms as a result of that 
accident prior to and during service are not found to be 
credible, for all of the reasons discussed above.  


The VA psychiatric examiner in May 2007 stated that there is 
evidence that renders it undebatable from a medical 
standpoint that the Veteran's schizophrenia pre-existed his 
military service, as evidenced by the treatment in the 
service as claimed by the Veteran.  He went on to state that 
there is evidence that renders it undebatable from a medical 
standpoint that the schizophrenia disability pre-existed 
military service.  Likewise, this opinion was based upon an 
inaccurate history provided by the Veteran, including that he 
was treated for schizophrenia by Drs. Florio and LoBianco 
during service.   

Therefore, there is no clear and unmistakable evidence 
showing that any psychiatric or neck disorder existed before 
service.  Again, the word "unmistakable" means that an item 
cannot be misinterpreted and misunderstood, i.e., it is 
undebatable.  Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(citing Webster's New World Dictionary 1461 (3rd Coll. ed. 
1988) (other citations omitted).    

Therefore, the Board finds that the Veteran's cervical spine 
arthritis and schizophrenia and/or other diagnosed 
psychiatric disability did not clearly and unmistakably 
preexist service, and that the presumption of soundness is 
therefore not rebutted as to either disability.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.

As there are current diagnoses of schizophrenia and cervical 
spine arthritis, the Board will concede the existence of a 
current disability with respect to each of the Veteran's 
claims.  In this case, however, there is no record of any 
finding of either disorder during service or within one year 
after service.  The first post-service evidence of treatment 
for a neck disorder was in 1968.  As for schizophrenia, there 
is no diagnosis of this disorder either during or within one 
year after service separation (Dr. LoBianco and Dr. Florio 
have not been demonstrated to be psychiatrists or to have 
treated the Veteran for this disorder), and the first post-
service complaint or treatment of any psychiatric symptoms is 
contained within a VA hospital discharge summary for an 
admission that began in November 1980.  

In addition, while the November 2005/May 2007 VA psychiatric 
examiner provided an opinion linking the Veteran's 
schizophrenia to service and the one year period 



following service, as discussed above, he did so based on the 
assumption that Dr. LoBianco and Dr. Florio treated the 
Veteran during service, which is erroneous.  Further, the 
examiner stated in November 2005 that, "It is possible that 
the Veteran had a schizophrenic episode while in the 
military.  However, it is equally possible that his symptom 
at the time were representative of reactive psychosis, 
symptoms of a chronic post traumatic stress disorder or were 
also alcohol exacerbated."  The phrasing of this opinion is 
speculative, and falls into the category of nonevidence.  See 
Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993) (holding that 
where a physician is unable to offer a definite causal 
relationship, that opinion may not be utilized in 
establishing service connection as such an opinion is 
nonevidence).  

In summary, there is no competent medical evidence of record 
showing the presence of schizophrenia or cervical spine 
arthritis during service or within the first post-service 
year.  A dysthymic disorder was not diagnosed until March 
1981, schizophrenia was first diagnosed in September 1987, 
and cervical spine arthritis was first diagnosed in August 
1996, more than 30 years following the Veteran's separation 
from service.  There is also no persuasive medical evidence 
of record relating the Veteran's cervical spine arthritis, 
schizophrenia, or other psychiatric disability (other than 
PTSD) to any in-service disease or injury.

The statements of the Veteran that seek to link current 
relevant symptoms or diagnoses to active military service are 
of minimal or no weight as it has been held that lay 
assertions with respect to issues of medical causation do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against both of the 
claims, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002).  
Entitlement to service connection for an acquired psychiatric 
disability (other than 


PTSD) and a disability of the neck, to include cervical spine 
arthritis, is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, other than PTSD, is denied.

Entitlement to service connection for a disability of the 
neck, to include cervical spine arthritis, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


